Gordon McCloud, J.
¶28 (concurring in part and dissenting in part) — The majority holds that because the “to convict” instruction contained all the elements of the charged crime of second degree assault, it does not matter that one of those elements was defined too broadly in another instruction. I respectfully dissent.
¶29 The “to convict” instruction in this case correctly told the jury that in order to convict the defendant of second degree assault, the State must prove (among other things) that the defendant “recklessly inflict[ed] substantial bodily harm” on another. RCW 9A.36.021(1)(a). Another instruction in this case then defined the mental state of “recklessly”: “A person is reckless or acts recklessly when he or she knows of and disregards a substantial risk that a wrongful act may occur ....” Clerk’s Papers (CP) at 42. The defendant argues that the lack of charge-specific language in this definitional jury instruction permitted the jury to convict him if he was reckless as to any wrongful act occurring, whereas our case law requires that he may be convicted only if he was reckless as to the specific wrongful act charged — i.e., inflicting substantial bodily harm.
¶30 The majority implicitly acknowledges that the jury must find the defendant was reckless as to the specific *309wrongful act that is an element of the criminal charge.4 It asserts, though, that because the “to convict” instruction for second degree assault properly required the jury to find that the defendant “recklessly inflicted substantial bodily harm” on the victim, CP at 49, using the general definition of “reckless” elsewhere in the instructions, CP at 42, was not error.
¶31 I disagree with the majority’s reasoning. The fact that the “to convict” instruction properly stated the elements of second degree assault does not cure the overbroad definition of “reckless.” This becomes evident when one plugs the general definition of “reckless” into the “to convict” instruction: “To convict the defendant. . ., each of the following elements ... must be proved beyond a reasonable doubt: . . . That the defendant thereby [knowing of and disregarding a substantial risk that a wrongful act may occur] inflicted substantial bodily harm.” CP at 49. Thus, including the phrase “recklessly inflicted substantial bodily harm” in the “to convict” instruction does nothing to prevent the jury from convicting if it finds, for example, that the defendant was reckless as to inflicting minor bodily harm, but in fact inflicted substantial bodily harm. That relieves the State of its burden to prove each element beyond a reasonable doubt. And it is precisely the inclusion of the general definition of “reckless” elsewhere in the instructions that permits such a conviction based on a lesser burden of proof for the State.
¶32 The majority’s other reasons for allowing a general definition of “reckless” in a case where the State must prove recklessness as to a specific act are likewise unconvincing. First, the majority asserts that if it decided this case differently, a general definition of “reckless” could never be used in jury instructions. But the general defini*310tion instruction quoted above should never be used in jury instructions, because it does in fact lower the State’s burden of proof. A modified instruction, referring to something other than disregarding the risk of “a wrongful act,” might cure the problem, though. For example, the definition could reference “the wrongful result charged” in the “to convict” instruction. See State v. Cronin, 142 Wn.2d 568, 579, 14 P.3d 752 (2000) (accomplice liability instruction must reference intent to further “ ‘ “the crime” ’ ” charged, not just “ ‘ “a crime” ’ ” (quoting State v. Roberts, 142 Wn.2d 471, 513, 14 P.3d 713 (2000))). But use of the general definition instruction given here does not help; instead, it creates the problem.
¶33 Second, the majority is concerned that when the State charges multiple crimes with a mens rea of “recklessness,” multiple charge-specific definitions of “reckless” would be confusing and repetitive. On the contrary, multiple charge-specific definitions would provide specificity. Or, a single instruction referencing “the wrongful act charged” might do the trick. Either solution would reduce the potential for jury confusion as to which act the recklessness mens rea applied. Otherwise, in the multiple-recklessness-crimes scenario, a jury might find, for example, that recklessness as to one of the charged acts sufficed to establish recklessness for all the charged acts, and such a finding would in fact be supported by a literal reading of the definition in the jury instructions.
¶34 Third, the majority worries that some charge-specific definitions might be confusing. That may be so, but if such a definition is too confusing, it should be dealt with on a case by case basis and not by relieving the State of its burden to show recklessness as to the particular charge at issue.
¶35 The majority’s resolution of this case permits a jury to convict where it finds recklessness as to any act, not just the specific criminal act charged, and thus relieves the State of its full burden to prove each element of the charged *311crime. While I agree with the majority’s decision on the unlawful imprisonment charge, I respectfully dissent from its decision as to the assault charge.
Wiggins, J., concurs with Gordon McCloud, J.

 Indeed, the majority must acknowledge this because it is the law. See, e.g., State v. Gamble, 154 Wn.2d 457, 467, 114 P.3d 646 (2005) (“Looking to the ‘wrongful act’ caused by a defendant’s actions, to prove manslaughter the State must show Gamble ‘[knew] of and disregarded] a substantial risk that a [homicide] may occur.’ ” (alterations in original) (quoting ROW 9A.08.010(1)(c))).